DETAILED ACTION
The applicant’s amendment filed on February 1, 2021 was received.  Claims 1, 4-12, 13, 16-19 and 23-26 were cancelled.  New claims 29-55 were added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carolyn Gouges d’Agincourt on March 8, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 32 and 42 are cancelled.

	Claims 27, 28, 33, 34, 36-38, 43, 44 and 46-48 are amended as follows:

    PNG
    media_image1.png
    583
    740
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    202
    734
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    391
    734
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    197
    731
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    380
    732
    media_image5.png
    Greyscale


Reasons for Allowance
Claims 27-31, 33-41 and 43-55 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the cathode of claim 27, nor the electrochemical cell of claim 28.
The closest prior art is Miyatake et al. (“Synthesis of Poly(phenylene sulfide sulfonic acid) via Poly(sulfonium cation) as a Thermostable Proton-Conducting Polymer”, cited by Applicant).  Miyatake teaches a compound IV comprising poly(phenylene sulfide sulfonic acid) polymer powder as a cation exchange resin which has a conductivity of at least 10-4 Scm-1.  The conductivity of the compound IV of Miyatake, however, is only attained when powder pellets are wet, and therefore requires the presence of water.  The conductivity values of claims 27 and 28 are limited to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727